Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of Claims

	Amendment filed 04/07/2022 is acknowledged.  Claims 1-30 are pending.  Claims 7,8,10, 20,21 remain withdrawn from consideration.   
	Claims 1-6,9,11-19,22-30 are under consideration. 

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1,14,23,28, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 

	Claims 1,14,23,28 as amended now indicates that a “candidate drug compound is generated via a creator module “ and then specify that “the creator module comprises a generator model … trained to generate, based on a specification for modifying a previously generated candidate drug compound, the candidate drug compound” (emphasis added). However, there is no “previously generated candidate drug compound” as the objective of the creator module is to generate said compound.  Thus, it is not clear how a candidate compound is being generated. 
Further, claims 1,14,23,28, at the end, address “the effectiveness of the biomedical feature which the candidate drug compound provides”.  Again, it is unclear which compound is meant, “previously generated candidate drug compound” or another  candidate drug compound.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6,9,11-19,22-30 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 1, and claims dependent thereupon), a system (claim 14, and claims dependent thereupon), and tangible computer-readable medium (claim 23, and claims dependent thereupon),  thus said claims are properly drawn to one of the four statutory categories of invention.  

Claims 28-30 are drawn to an “artificial intelligence engine”. While the claims mention processing device executing the “artificial intelligence engine”, the “artificial intelligence engine”  itself is not defined by the specification to comprise any particular structural features except “modules” (paragraphs [75]-[78], Fig. 1B,C).  And the “modules” are defined and exemplified in the specification such that they can be nothing more than pieces of software. Software, per se, is not statutory subject matter (see MPEP 2106 and In re Nuijten, 500 F.3d 1346, 84 USPQ 2d 1495 at 1500 (Fed. Cir. 2007)).  

.  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims 1-6,9,11-19,22-27 recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include combining information about drug’s structural, activity and semantic characteristics, linking together said information in a vector form, converting the vector from high- to low- dimensional form, generating from the information of known drugs a structural, activity and semantic information about a “candidate compound”, deducing potential effectiveness of “candidate compound” as a drug candidate, and making a decision to remove candidate drug compound from consideration.
  
The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting method as computer-implemented, nothing in the claim element precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. Likewise, the recitation of “an artificial intelligence engine”, without clearly defining the steps that are clearly rooted in computer technology is a  mere nominal recitation of a generic algorithm which does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite steps drawn to a mental process.


 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Step 2A Prong Two.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.
The additional element of using a computer processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Likewise, addressing an “artificial intelligence engine” which is described as a combination of computational modules (creator module, descriptor module, knowledge graph, etc.; see paragraphs [005], [0039], for example) is a mere instructions to apply an exception using a generic computer component that cannot provide an inventive concept. There is no inventive concept beyond the abstract idea of correlating and comparing data.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.  The additional element of using an “artificial intelligence engine” (if it is to be considered as element in addition to claim elements drawn to abstract idea) is viewed either as a token element used for its intended purpose, and therefore is not improved.
The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

The dependent claims do not provide an inventive concept beyond the abstract idea.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.

Claims 14-19,22 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 23-27 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
With regard to use of “artificial intelligence engine”, as addressed above, the  “artificial intelligence engine”,  is not defined by the specification to comprise any particular structural features except “modules” (paragraphs [75]-[78], Fig. 1B,C) – thus the “artificial intelligence engine”, or components thereof, such as a “creator module”,  is not an additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  Still, even if the “artificial intelligence engine”, was considered as an additional element that is sufficient to amount to significantly more than the judicial exception, such additional element is a well-understood, routine and conventional activity used in computational methods in bioinformatics to design drug molecules.  See reviews of Hodgkin (Mol. Modell. Drug Des. (1994), 137-69), or Peiretti et al. (“Artificial Intelligence: The Future for Organic Chemistry?” ACS Omega, 2018, 3 (10), 13263-13266), for example.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.



When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to arguments
Applicant discusses potential improvements that might be achievable by the method.  An improvement in the judicial exception itself is not an improvement in technology. An important consideration is whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. In the instant case, the claimed invention does not pertain to any improvement in technology  or technical field - mere intended objective to remove from consideration a hypothetically modeled compound having unspecified ”effectiveness” is the objective of any structure-function modeling.  Further, with regard to the step of making a decision to remove candidate drug compound from consideration, already identified as a judicial exception, the claims encompass embodiment wherein there will be no such step of making a decision to remove candidate drug compound from consideration is the effectiveness of the candidate compound does not require such removal. 


Double Patentg

Double Patenting
	Double-patenting rejections of record are maintained.  Applicant requested rejections to be held in abeyance until the claims are in condition for allowance. 


Conclusion.
	No claims are allowed

 end Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631